United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jenkintown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul P. Isicrate, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1812
Issued: January 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from the November 9, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of his claim. The Board also has jurisdiction to review the June 13, 2007 merit
decision of the Office hearing representative, who affirmed the denial of compensation.
ISSUE
The issue is whether appellant sustained an emotional injury in the performance of duty.
FACTUAL HISTORY
On May 5, 2006 appellant, then a 58-year-old letter carrier, filed a claim alleging that his
post-traumatic stress disorder (PTSD) was a result of his federal employment. He stated:
“Over the last 12 months, I’ve found it increasingly difficult to cope with the
changes in the work environment. Specifically, I’m having a hard time adjusting
to the new direction of management, changes in the expectations for the way I do

my job and the sense that I can never do enough to satisfy my job responsibility to
management. The stress I experience at work has increased to the point where I
have difficulty managing my emotions and am afraid most days that something or
[?] could happen that I could lose control. For the last 10 months I’ve used the
mental health services provided to me by the Veterans Administration to try to
work on this problem but find that I’ve not been successful at finding a solution
for these issues. In a[n] effort to ease or correct the problem I want to explore the
possibility of disability as a solution for my stress.”
Appellant stated that he had a very hard time 12 to 18 months coping with the work
environment. “There are no particular factors or individuals that caused the problem,” he stated.
He blamed instead “the general direction” that management was changing. Appellant stated that
he was repeatedly assaulted by the statement or insinuation by supervisors that the smallest of
infractions relative to the new methods of doing his job would result in some form of discipline.
He explained that a number of practices over the past five years supported his claim of excessive
surveillance, control and intimidation, including the Bar Code Clock Scanning System, the “onecase” system for placing mail for order and delivery and the “four bundle” system. Appellant
stated that he was in a “Catch-22”: “In other words, I was being told, do it our way, we know
your productivity will drop, but be advised that you will be disciplined if your productivity
drops.” He added:
“This atmosphere which emerged in the Postal Service, specifically the
Jenkintown Post Office over the last five years has made it more not only
difficult, but now impossible for me to return to work, knowing that I would be
under constant surveillance and that every aspect of what I did, every day, would
be subject to scrutiny, criticism and possible punishment; and would certainly
involve repeated confrontations with supervisors. Again, over this period, I was
in constant fear of having such confrontations and always felt they had the
potential to escalate into physical violence. Frequent shouting matches occurred
and physical contests were avoided only by me leaving the Post Office.”
Dr. Drew Kerr, appellant’s psychologist, wrote as follows :
“Since his return from Vietnam, [appellant] has chronically struggled with
combat-related PTSD. The disorder is an anxiety disorder that is characterized by
the reexperiencing of an extremely traumatic event accompanied by symptoms of
increased arousal and by avoidance of things associated with the trauma. [His]
problems are of a type and severity where they interfere with his forming and
maintaining interpersonal relationship and have led to his having serious conflicts
with those he relates to, including family and coworkers.
“[Appellant] describes that he’s been increasingly reactive to work-related
stressors to the point where he’s needed to direct much of his energy and attention
to self[-]management and control. He’s found it difficult to report to and remain
at work more days than not and had problems functioning on the job. [He]
reported that on May 5, 2006 he filed a claim for a work-related psychiatric
disability and that he’s unable to effectively perform his job duties.”

2

John Wechsler, appellant’s supervisor acknowledged that appellant had spoken about his
difficulty dealing with everyday happenings inside and outside of work. He stated:
“While at work [appellant] would perform his duties and complete his
assignments in a timely manner. [He] got along very well with his customers and
they were happy with the service he provided. [Appellant] would keep to himself
while at work and was always conscientious about doing a good job. From time
to time [he] would express his discontent with postal policy and would express
how he thought things should be done. The management at the [employing
establishment] had a good working relationship with [appellant] and there were
no apparent problems that would lead us to believe differently.”
Mr. Wechsler stated that there were deadlines, travel and heavy volumes of mail at times,
which could create a degree of stress. Appellant was informed on a regular basis that he was
doing a fine job. “I would regularly inform [him] to take it easy on himself. [He] would get
upset over the policies of the [employing establishment] and how they (PO) should leave things
alone because things are working fine the way they are.” Mr. Wechsler added that there were no
extra workloads put on appellant and staffing shortages did not impact him because he was not
on the overtime-desired list. He noted that appellant would perform his duties in accordance
with expectations: “There were no performance or conduct problems with [appellant]. At times
[he] would get upset over unknown reasons and have to go on the platform to take a break from
work so he could regroup the return back to work.”
Appellant submitted a September 1, 2006 decision from the Department of Veteran
Affairs, which found that his PTSD, which had been 30 percent disabling, was 100 percent
disabling effective March 17, 2006.
In a decision dated November 9, 2006, the Office denied appellant’s claim for
compensation. The Office found that all the factors he implicated were administrative matters
which were not compensable absent proof of error or abuse. The Office found no hard evidence
that his supervisors were abusive or erred in scrutinizing his movements or enforcing policies. In
a decision dated June 13, 2007, an Office hearing representative affirmed the November 9, 2006
decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of an
employee resulting from personal injury sustained while in the performance of duty.1 “Disability”
means the incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.2

1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f) (1999).

3

Workers’ compensation does not cover each and every illness that is somehow related to
employment.3 An employee’s emotional reaction to an administrative or personnel matter is
generally not covered. Thus, the Board has held that disciplinary matters,4 investigations,5
determinations concerning the work environment6 and the monitoring of an employee’s work by
a supervisor7 are not compensable factors of employment.
Nonetheless, error or abuse by the employing establishment in an administrative or
personnel matter may afford coverage.8 But perceptions alone are not sufficient to establish
entitlement to compensation. To discharge his burden of proof, a claimant must establish a
factual basis for his claim by supporting his allegations with probative and reliable evidence.9
ANALYSIS
Appellant attributed the aggravation of his PTSD to a change in direction by management
and to new policies that he believed lowered productivity and increased his risk of discipline.
However, his emotional reaction to such administrative matters is not compensable. There is an
exception where management erred or acted abusively, but appellant has submitted no proof of
administrative error or abuse.
Appellant noted that it was impossible for him to return to work knowing he would be
under constant surveillance and that every aspect of what he did would be subject to scrutiny,
criticism and possible discipline. As noted, however, the monitoring of an employee’s work is
not compensable absent evidence of error or abuse. That is management’s prerogative or
obligation and it is not a matter for workers’ compensation unless proof of administrative error
or abuse appears in the record. Appellant alleged “excessive” surveillance, control and
intimidation, but he submitted no evidence to substantiate his allegations. His perception of
excessiveness and intimidation is not enough to establish a factual basis for his claim. Without
evidence to establish administrative error, appellant has not shown that his claim falls within the
scope of workers’ compensation.
Evidence of a disability rating from the Department of Veterans Affairs has no bearing on
the issue raised by appellant’s claim, namely, whether he sustained an injury in the performance
of duty. The VA found appellant 100 percent disabled effective March 17, 2006 due to residuals
of his accepted PTSD. This determination by the VA is not binding on the Office of proof that
3

Lillian Cutler, 28 ECAB 125 (1976).

4

Barbara J. Nicholson, 45 ECAB 803 (1994); Barbara E. Hamm, 45 ECAB 843 (1994).

5

Sandra F. Powell, 45 ECAB 877 (1994).

6

Merriett J. Kauffman, 45 ECAB 696 (1994).

7

Daryl R. Davis, 45 ECAB 907 (1994).

8

Margreate Lublin, 44 ECAB 945 (1993). See generally Thomas D. McEuen, 42 ECAB 566 (1991), reaff’d on
recon., Thomas D. McEuen, 41 ECAB 387 (1990).
9

Ruthie M. Evans, 41 ECAB 416 (1990).

4

his condition was caused or contributed to by a compensable factor of his federal civilian
employment.10 As there is no such proof, the Board will affirm the Office decisions denying his
claim for benefits.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional injury in the performance of duty. There is no proof that management
erroneously or abusively implemented the policies and direction to which appellant attributes his
condition.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2007 and November 9, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Decisions of other federal agencies regarding disability are not binding on the Office. The standards for
establishing a work-related disability under the Act are not the same as those set for the VA. See Beverly R. Jones,
55 ECAB 411 (2008); Freddie Mosley, 54 ECAB 255 (2002).

5

